FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                
                 Plaintiff-Appellee,
                v.                             No. 05-50375
MALIK SMITH, a/k/a Michael
Marvin Montana, Tarid M. Smith,                 D.C. No.
                                             CR-03-00728-PA-01
Tarik N. Smith, Tarik Smith, Tarik
                                                 OPINION
Marchand Smith, Tarik Malik
Smith, Milik and Tarid Smith,
              Defendant-Appellant.
                                         
        Appeal from the United States District Court
           for the Central District of California
         Percy Anderson, District Judge, Presiding

                   Argued and Submitted
            April 3, 2006—Pasadena, California
             Memorandum Filed May 26, 2006
          Memorandum Withdrawn March 31, 2008

                     Filed March 31, 2008

 Before: Dorothy W. Nelson and Diarmuid F. O’Scannlain,
   Circuit Judges, and Robert C. Jones,* District Judge.

                Opinion by Judge O’Scannlain;
                Dissent by Judge D.W. Nelson




  *The Honorable Robert C. Jones, District Judge for the District of
Nevada, sitting by designation.

                               3245
                   UNITED STATES v. SMITH                3249


                         COUNSEL

Davina T. Chen, Deputy Federal Public Defender, Los Ange-
les, California, argued the cause for the defendant-appellant,
and filed briefs; Maria E. Stratton, Federal Public Defender,
Los Angeles, California, was on the briefs.

Craig H. Missakian, Assistant U.S. Attorney, Los Angeles,
California, argued the cause for the plaintiff-appellee, and
filed a brief; Debra Wong Yang, U.S. Attorney, and Thomas
P. O’Brien, Assistant U.S. Attorney, were on the brief.


                         OPINION

O’SCANNLAIN, Circuit Judge:

  We must primarily decide whether a jury instruction imper-
missibly relieved the government of its burden to prove
beyond a reasonable doubt that the defendant used a “danger-
ous weapon,” an essential element of the crime.

                              I

   In August 1999, four inmates at the federal penitentiary in
Lompoc, California, were in the recreation cage of the Special
Housing Unit: Malik Smith, Charles Wesley Helem, George
W. Jeffries, and Milton Johnson. After hearing scuffling
noises, prison guards went to the cage, where they saw Smith
stabbing Jeffries with a sharpened plastic object while Helem
held him from behind. The object snapped into two pieces,
but Smith continued to use one of the pieces to stab Jeffries.
3250                UNITED STATES v. SMITH
   The object, a prison-made knife, was about six inches long,
flat, and sharpened to a point at one end. Prison officials later
found a similar knife wrapped in a towel in the recreation
cage. The knives had been made by melting down very thin
Styrofoam trays and forming them into a hard plastic.

   After the incident, Reynaldo Nisperos, a physician’s assis-
tant employed by the prison, examined the four inmates for
injuries. Helem and Johnson had none. Smith had injuries on
the palm of his right hand and on the inside of his lip. Jeffries
had sustained several cuts, one of which was about eight cen-
timeters long and pierced the skin of Jeffries’s right eyelid.
Another cut on the face was approximately ten centimeters
long. Nisperios also noted a superficial abrasion on Jeffries’s
neck that was about six centimeters long and multiple superfi-
cial abrasions and laceration on Jeffries’s lower back. Accord-
ing to Jeffries, either Smith or Helm yelled, “You’re hot,
you’re hot” right before the attack began. In prison slang,
“hot” meant that Jeffries was considered a snitch.

   The government did not file criminal charges immediately
after the incident, although Smith was sanctioned administra-
tively by the prison. After Smith was released in 2002, the
government indicted Smith for the assault. The case pro-
ceeded to trial.

   At Smith’s trial, Lieutenant Jaime Bengford explained his
belief that the weapon had been made by melting down accu-
mulated thin plastic trays on which prison meals are served.
Nisperos described the injuries Jeffries sustained and the jury
viewed photographs of them. Nisperos also testified that the
weapon could cause “very fatal injuries.” He specifically
stated that if the knife were used to hit an internal organ or a
major artery, like the carotid artery or the jugular vein, it
could cause “major injuries.” The district court allowed
Nisperos to render this opinion over Smith’s objection that
Nisperos lacked sufficient expertise to qualify as an expert
because he was not a doctor and twice had failed the exam to
                       UNITED STATES v. SMITH                     3251
qualify as a doctor. In determining that Nisperos was qualified
to give his opinion, the court relied on Nisperos’s medical
degree from the Philippines, his bachelor’s degree in crimi-
nology, and his testimony that he had treated inmates for
wounds inflicted by prison-made knives 50 to 100 times dur-
ing his nineteen years at the prison.

   At the close of the evidence, Smith moved for a judgment
of acquittal pursuant to Fed. R. Crim. P. 29. On the assault
with intent to commit murder charge, he argued that the gov-
ernment had failed to prove he intended to commit murder.
On the assault with a dangerous weapon charge, he argued
that the government had failed to show that he had assaulted
Jeffries or that the assault was not without just cause. The dis-
trict court denied the motion.

   The court instructed the jury as to three offenses: assault
with intent to commit murder, assault with a dangerous
weapon, and the lesser included offense of simple assault. The
instructions on the elements of assault with a dangerous
weapon provided that the third element the government had
to prove beyond a reasonable doubt was that “the defendant
used a prison-made knife.” The immediately preceding para-
graph of the instructions advised the jury that Smith was
“charged . . . with assault with a dangerous weapon,” and the
immediately following sentence instructed the jury that “[a]
prison-made knife is a dangerous weapon if it is used in a way
that is capable of causing death or serious bodily injury.”
Smith objected to the instructions, contending that the third
element usurped the jury’s role as finder of fact as to whether
the knife qualified as a “dangerous weapon.” Based on these
instructions, the jury convicted Smith of assault with a dan-
gerous weapon. The jury, however, found Smith not guilty of
assault with intent to commit murder.

  Smith’s timely appeal of his conviction followed.1
  1
   Smith also challenges his sentence. We decide such separate claims in
a concurrently filed memorandum disposition. See United States v. Smith,
No. 05-50375 (9th Cir. March 31, 2008) (mem.).
3252                     UNITED STATES v. SMITH
                                      II

   Smith was charged with assault with a dangerous weapon
in violation of 18 U.S.C. § 113(a)(3), which has three ele-
ments: (1) that the defendant intentionally struck or wounded
the victim; (2) that the defendant acted with the specific intent
to do bodily harm; and (3) that the defendant used a “danger-
ous weapon.” United States v. Etsitty, 130 F.3d 420, 427 (9th
Cir. 1997) (per curiam); 18 U.S.C. § 113(a)(3). A “dangerous
weapon,” we have held, includes not only objects that are
dangerous per se, but also objects used in a way capable of
causing death or serious bodily injury. United States v. Rig-
gins, 40 F.3d 1055, 1057 (9th Cir. 1994). The statute, in turn,
defines “serious bodily injury” as any bodily injury that
involves “(A) a substantial risk of death; (B) extreme physical
pain; (C) protracted and obvious disfigurement; or (D) pro-
tracted loss or impairment of the function of a bodily member,
organ, or mental faculty.” See 18 U.S.C. §§ 113(b)(2),
1365(h)(3). “[W]hat constitutes a dangerous weapon in a par-
ticular case is a question of fact for the jury.” Riggins, 40 F.3d
at 1057 (citing United States v. Moore, 846 F.2d 1163, 1166
(8th Cir. 1988)).

  Smith argues on appeal that the following jury instruction,
which tracks Ninth Circuit Model Criminal Jury Instruction 8.5,2
  2
   That model instruction provides:
         The defendant is charged in [Count ___ of] the indictment with
      assault with a dangerous weapon in violation of Section 113(a)(3)
      of Title 18 of the United States Code. In order for the defendant
      to be found guilty of that charge, the government must prove
      each of the following elements beyond a reasonable doubt:
        First, the defendant intentionally [struck or wounded [victim]]
      [used a display of force that reasonably caused [victim] to fear
      immediate bodily harm];
         Second, the defendant acted with the specific intent to do bod-
      ily harm to [victim]; and
                       UNITED STATES v. SMITH                      3253
impermissibly relieved the government of its burden to prove
beyond a reasonable doubt that he used a “dangerous weap-
on”:

        The defendant is charged in Count 2 of the indict-
     ment with assault with a dangerous weapon, in viola-
     tion of Section 113(a)(3) of Title 18 of the United
     States Code.

        In order for the defendant to be found guilty of
     that charge, the Government must prove each of the
     following elements beyond a reasonable doubt: First,
     the defendant intentionally struck or wounded
     George Jeffries; second, the defendant acted with the
     specific intent to do bodily harm to George Jeffries;
     and, third, the defendant used a prison-made knife.

        A prison-made knife is a dangerous weapon if it
     is used in a way that is capable of causing death or
     serious bodily injury.

Because we disagree that these instructions removed an ele-
ment of the crime, we affirm.

                                   A

  [1] “[T]he Due Process Clause [of the Fourteenth Amend-
ment] protects the accused against conviction except upon
proof beyond a reasonable doubt of every fact necessary to
constitute the crime with which he is charged.” In re Winship,
397 U.S. 358, 364 (1970). Accordingly, when a jury instruc-

      Third, the defendant used a [weapon].
    [A [weapon] is a dangerous weapon if it is used in a way that is
    capable of causing death or serious bodily injury.]
9th Cir. Model Crim. Jury Inst. 8.5 (2003).
3254                 UNITED STATES v. SMITH
tion is challenged on appeal, our task is to determine whether
the trial court’s instruction relieved the state of this essential
burden as to any individual element of the crime of which the
defendant has been convicted. Medley v. Runnells, 506 F.3d
857, 864 (9th Cir. 2007) (en banc).

   [2] Nevertheless, “[a] single instruction to a jury may not
be judged in artificial isolation, but must be viewed in the
context of the overall charge.” United States v. Dixon, 201
F.3d 1223, 1230 (9th Cir. 2000); see also United States v.
Brooksby, 668 F.2d 1102, 1104 (9th Cir. 1982) (quoting Cupp
v. Naughten, 414 U.S. 144, 146-47 (1973)). Moreover, “we do
not engage in a technical parsing of [isolated] language of the
instructions, but instead approach the instructions in the same
way that the jury would—with a ‘commonsense understand-
ing of the instructions in the light of all that has taken place
at the trial.’ ” Johnson v. Texas, 509 U.S. 350, 368 (1993)
(emphasis added) (quoting Boyde v. California, 494 U.S. 370,
381 (1990)). “In reviewing jury instructions, the relevant
inquiry is whether the instructions as a whole are misleading
or inadequate to guide the jury’s deliberation.” United States
v. Frega, 179 F.3d 793, 806 n.16 (9th Cir. 1999) (emphasis
added) (citing United States v. Moore, 109 F.3d 1456, 1465
(9th Cir.) (en banc), cert. denied 522 U.S. 836 (1997)). The
Supreme Court has cautioned that “not every ambiguity,
inconsistency, or deficiency in a jury instruction rises to the
level of a due process violation.” Middleton v. McNeil, 541
U.S. 433, 437 (2004). If the jury instructions “as a whole [are]
ambiguous, the question is whether there is a ‘reasonable like-
lihood that the jury has applied the challenged instruction in
a way that violates the Constitution.’ ” Id. (internal quotation
marks omitted) (quoting Estelle v. McGuire, 502 U.S. 62, 67
(1991)).

                                B

  [3] While it seems clear that the instructions would have
been improved if the words “prison-made knife” in the ele-
                    UNITED STATES v. SMITH                 3255
ments list were replaced with “dangerous weapon,” we are
persuaded that the instructions as a whole were not mislead-
ing or inadequate to guide the jury’s deliberation and that
there is no “reasonable likelihood” that the jury convicted
Smith without proof beyond a reasonable doubt that he used
a “dangerous weapon.” First, there is a close connection
between the special instruction requiring the jury to find proof
beyond a reasonable doubt that the defendant used a “prison-
made knife” and the immediately following instruction
informing the jury that “a prison-made knife is a dangerous
weapon if it is used in a way that is capable of causing death
or serious bodily injury.” Indeed, the two instructions appear
in directly adjacent sentences and the latter instruction logi-
cally appears to clarify the former. Viewed with the “com-
monsense understanding” required by Johnson, 509 U.S. at
368, the tight connection between the “prison-made knife”
element and the immediately following passage describing a
“dangerous weapon” persuades us that it is not reasonably
likely that the jury believed that it could convict Smith with-
out proof beyond a reasonable doubt that the “prison made
knife” was “used in a way that is capable of causing death or
serious bodily injury.” In other words, the final instruction
defining a “dangerous weapon” should be viewed as a clarify-
ing instruction, part-and-parcel of the third element instruc-
tion in the elements list. A contrary conclusion would require
the jury to treat such instruction as mere surplusage even
though the district court ordered the jurors to “follow all of
[the instructions] and not single out some and ignore others.
They are all equally important.”

  [4] Second, the district court immediately prefaced the ele-
ments list with an instruction stating the crime charged: “The
defendant is charged in Count 2 of the indictment with assault
with a dangerous weapon.” (emphasis added.)

   [5] Finally, in charging the jury on the lesser included
offense of simple assault, the instructions again emphasized
that the jury could only convict Smith for assault with a dan-
3256                 UNITED STATES v. SMITH
gerous weapon if it was “convinced beyond a reasonable
doubt that [Smith was] guilty of . . . assault with a dangerous
weapon with the intent to do bodily harm.” (emphasis added.)

   As a consequence, we are satisfied that this instruction is
quite distinct from the jury instruction we found deficient in
Medley. In that case, the defendant was convicted in state
court of murder and received a twenty-year sentencing
enhancement for the discharge of a firearm during the com-
mission of a felony. 506 F.3d at 860. At trial, the judge
plainly instructed the jury that the defendant’s flare gun met
the sentencing enhancement statute’s definition of a “fire-
arm.” Id. at 859. On habeas review, we held that the trial
judge committed constitutional error because his instruction
“took a critical issue of fact away from the jury” and relieved
the prosecution of its duty to prove beyond a reasonable doubt
that the defendant used a firearm. Id. at 867. But in this case,
the district court never took such a critical issue away from
the jury’s determination because the district court never
instructed the jury that Smith’s prison-made knife was a dan-
gerous weapon.

   Instead, the district court explained to the jury that the gov-
ernment was required to prove beyond a reasonable doubt that
Smith used a prison-made knife and, in its very next sentence,
instructed that “[a] prison-made knife is a dangerous weapon
if it is used in a way that is capable of causing death or serious
bodily injury.” We are persuaded that the tight connection
between these two sentences prevented members of the jury
from making the incorrect assumption that they could convict
Smith without proof beyond a reasonable doubt that the
prison-made knife he used to stab Jeffries was, in fact, a dan-
gerous weapon.

                                C

  Furthermore, contrary to Smith’s argument, we are not per-
suaded that our prior decision in Brooksby compels a contrary
                    UNITED STATES v. SMITH                  3257
conclusion. In Brooksby, the defendant was charged with will-
fully making and subscribing false tax returns, in violation of
26 U.S.C. § 7206(1). Brooksby, 668 F.2d 1102. Although
“willfully” is an essential element of that offense, the district
court’s special instructions wholly omitted any reference to
“willfully” in the elements list. Id. Brooksby concluded that
the district court “correctly stated the law by reading the
indictment and the statute and defining the term ‘willfully’,
but incorrectly listed only three of the elements that would be
necessary to be proven beyond a reasonable doubt in order to
convict the defendant.” Id. at 1105. Brooksby thus held that
“notwithstanding that the indictment, the statute[,] and an
instruction on ‘willfully’ were read to the jury, the failure to
instruct [the jurors] that ‘willfulness’ was an essential element
of the crime prejudiced the defendant.” Id.

   Viewed with a commonsense understanding, the jury
instructions as a whole in Brooksby were indeed inadequate
and misleading. The challenged elements list contained nei-
ther the required willfulness element nor stated that any par-
ticular mens rea was even required. The only reference to
“willfully” was found in a later instruction defining that term
and indicating that the government had the burden to prove it.
That later definition of “willfully” failed to clarify any ele-
ment within the elements list, and was not at all connected to
any element of the list.

   [6] In contrast to the instructions in Brooksby, the district
court’s instructions here contained a close and articulated link
from the elements list to the definition of a “dangerous weap-
on” that immediately followed. Indeed, as discussed above,
the elements list expressly required the jury to find proof
beyond a reasonable doubt that Smith used a “prison-made
knife” and the immediately following instruction clearly
advised the jury when a “prison-made knife” would constitute
a “dangerous weapon” sufficient to sustain the charge.
Because of this explicit and close connection between the ref-
erence in the elements list and the subsequent definition,
3258                    UNITED STATES v. SMITH
Smith’s jury instructions as a whole did not suffer from the
same constitutional flaw as those in Brooksby.

                                    D

   [7] Accordingly, we conclude that the instructions did not
relieve the government of the burden of proof on the “critical
question” of whether Smith used a dangerous weapon. Med-
ley, 506 F.3d at 864. We are persuaded that the instructions
as a whole were not misleading or inadequate to guide the
jury’s deliberation and we do not believe that there is a “rea-
sonable likelihood” that the jury convicted Smith without
proof beyond a reasonable doubt that the prison-made knife
the jury determined that he used was, in fact, a “dangerous weap-
on.”3

                                    III

   We now turn to Smith’s argument that the evidence was
insufficient to support his conviction for assault with a dan-
gerous weapon.

                                    A

   We must first consider Smith’s assertion that district court
abused its discretion by allowing Nisperos to testify as an
expert witness. United States v. Alatorre, 222 F.3d 1098, 1100
(9th Cir. 2000). Specifically, Nisperos testified that “if some-
one was stabbed in a vital organ with that prison-made knife,”
the injury could be fatal.

   [8] Fed. R. Evid. 702 governs the admissibility of expert testi-
  3
    Although we uphold the jury instruction delivered in this case, we rec-
ognize that even a legally sufficient instruction could benefit from a more
precise phrasing. Our Office of the Circuit Executive may wish to bring
this decision to the attention of the Ninth Circuit Jury Instructions Com-
mittee.
                        UNITED STATES v. SMITH                         3259
mony.4 Under Daubert v. Merrell Dow Pharmaceuticals, 509
U.S. 579 (1993), and Kumho Tire Co. v. Carmichael, 526
U.S. 137 (1999), “only relevant and reliable expert opinion
testimony is admissible. Expert opinion testimony is relevant
if the knowledge underlying it has a ‘valid . . . connection to
the pertinent inquiry.’ And it is reliable if the knowledge
underlying it ‘has a reliable basis in the knowledge and expe-
rience of [the relevant] discipline.’ ” United States v.
Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006) (foot-
notes omitted).

   [9] We are persuaded that the district court did not abuse
its discretion here. Nisperos’s expert opinion that if the plastic
prison-made knife were used to strike a vital organ, it could
be fatal was relevant to the pertinent inquiry whether that
same knife was a “dangerous weapon.” Moreover, we are per-
suaded that Nisperos’s education and experience provided a
reliable basis for him to express that opinion. See United
States v. Hankey, 203 F.3d 1160, 1169 (9th Cir. 2000).
Nisperos completed medical school in the Phillippines and
had special knowledge based on his experience working at the
prison for almost 20 years, during which time he treated
between 50 and 100 injuries inflicted by prison-made knives.
Accordingly, the district court’s determination that Nisperos’s
education and experience were sufficient to qualify him as an
expert in this case was not an abuse of discretion.

   [10] We also reject as unpersuasive Smith’s argument that
the district court abused its discretion because Nisperos was
a physician’s assistant rather than a doctor, had failed the
  4
    “If scientific, technical, or other specialized knowledge will assist the
trier of fact to understand the evidence or to determine a fact in issue, a
witness qualified as an expert by knowledge, skill, experience, training, or
education, may testify thereto in the form of an opinion or otherwise, if
(1) the testimony is based upon sufficient facts or data, (2) the testimony
is the product of reliable principles and methods, and (3) the witness has
applied the principles and methods reliably to the facts of the case.” Fed.
R. Evid. 702.
3260                UNITED STATES v. SMITH
medical board examinations twice, and had never testified as
a forensic expert before. That Nisperos had never before testi-
fied as an expert witness does not preclude his opining as an
expert in this case. Similarly, we are unpersuaded that
Nisperos was unqualified to testify as an expert in this case
because he is not a medical doctor and because he twice had
failed the medical board examination. Fed. R. Evid. 702 refers
only to “a witness qualified as an expert by knowledge, skill,
experience, training, or education.” No specific credentials or
qualifications are mentioned. Moreover, we have previously
held that an expert need not have official credentials in the
relevant subject matter to meet Rule 702’s requirements. See
United States v. Garcia, 7 F.3d 885, 889-90 (9th Cir. 1993).

                              B

   We now consider whether the evidence in this case, includ-
ing Nisperos’s expert testimony, was sufficient to support
Smith’s conviction. A conviction will be sustained if, viewing
the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential ele-
ments of the crime beyond a reasonable doubt. Jackson v. Vir-
ginia, 443 U.S. 307, 319 (1979).

   To support the conviction for assault with a dangerous
weapon in violation of 18 U.S.C. § 113(a)(3), the government
was required to prove beyond a reasonable doubt that Smith
(1) intentionally struck or wounded the victim, (2) acted with
the specific intent to do bodily harm, and (3) used a “danger-
ous weapon.” Etsitty, 130 F.3d at 427. On appeal, Smith only
challenges the sufficiency of the evidence with respect to the
third element: that he used a “dangerous weapon.”

   [11] A “dangerous weapon” includes not only objects that
are dangerous per se, but also objects used in a way capable
of causing death or serious bodily injury. Riggins, 40 F.3d at
1057. “Serious bodily injury” is defined as any bodily injury
that involves “(A) a substantial risk of death; (B) extreme
                        UNITED STATES v. SMITH                       3261
physical pain; (C) protracted and obvious disfigurement; or
(D) protracted loss or impairment of the function of a bodily
member, organ, or mental faculty.” 18 U.S.C. §§ 113(b)(2),
1365(h)(3). Thus, we must consider whether any rational trier
of fact, when viewing the evidence in the light most favorable
to the prosecution, could have found beyond a reasonable
doubt that the prison-made knife fashioned from Styrofoam
trays was capable of inflicting serious bodily injury.5

   [12] Smith argues that the evidence was insufficient to sup-
port such a conclusion, pointing to testimony that the prison
staff had not previously considered the very thin plastic Styro-
foam meal trays—the raw materials used to make the knife—
to be potential weapons. This argument is without merit. We
have previously held that a shoe, which like a Styrofoam tray
in this case may not be readily identified as potential weapon,
could, as a matter of law, be a dangerous weapon. Riggins, 40
F.3d at 1057. Similarly, we cannot accept the argument that
the evidence was insufficient to support a finding that Smith
used a dangerous weapon simply because the prison-made
knife had its genesis in otherwise innocuous Styrofoam meal
trays. Smith altered these trays from the original state to
create a hard, flat object about six inches in length and sharp-
ened to a point to be used as a weapon.

   Smith also contends that the evidence was insufficient to
support a finding that the knife was a dangerous weapon
because testimony established that Jeffries’s injuries consisted
of lacerations and abrasions requiring only minor first aid. We
are equally unpersuaded. The critical inquiry is not whether
the prison-made knife inflicted “seriously bodily injury,” but
whether it was capable of inflicting such injury. That the inju-
ries in this case required only minor first aid is of no moment.
  5
    Because Smith did not raise this specific insufficiency of the evidence
claim in his Fed. R. Crim. P. 29 motion or in his new trial motion, we
review for plain error. United States v. Delgado, 357 F.3d 1061, 1068 (9th
Cir. 2004).
3262                UNITED STATES v. SMITH
We have previously rejected an argument that a belt and shoe
could not be a dangerous weapon because in that particular
case they only inflicted welts and bruises, nothing more. Id.
at 1057.

   [13] Rather, we are persuaded that the evidence presented
in this case was sufficient for a rational trier of fact to con-
clude that the prison-made knife was a dangerous weapon.
The testimony and photographs of the prison-made knife, as
well as the knife itself, establish that it was formed by melting
down Styrofoam trays and hardening them into a flat plastic
material of about six inches in length and sharpened to a
point. Moreover, testimony and photographs establish that,
while Jeffries’s injuries required only minor first aid, several
lacerations cut through the skin of his eyelid and the top of his
head. Nisperos referred to these cuts as a “full skin thickness.”
As Nisperos further testified, two of those wounds came close
to cutting Jeffries’s right eye: one of those cuts was about ten
centimeters inches long to the upper eyelid, and another was
about eight centimeters long and pierced the skin of his right
eyelid. Nisperios also noted a superficial abrasion on Jef-
fries’s neck that was about six centimeters long and multiple
superficial abrasions and lacerations on Jeffries’s lower back.
Finally, Nisperos provided expert testimony that “if someone
was stabbed in a vital organ with that prison-made knife the
injury could be fatal.” Considering all of the evidence pre-
sented at his trial in the light most favorable to the prosecu-
tion, we are persuaded that a rational trier of fact could con-
clude that the prison-made knife was capable of causing
“serious bodily injury” and therefore was a “dangerous weap-
on.” See Riggins, 40 F.3d at 1057.

                               IV

   Because the jury instructions in this case did not relieve the
government of its burden to prove beyond a reasonable doubt
that Smith used a “dangerous weapon,” and because the evi-
                    UNITED STATES v. SMITH                  3263
dence was sufficient to support the verdict, we reject Smith’s
challenge to his conviction.

  AFFIRMED.



D.W. NELSON, Senior Circuit Judge, Dissenting:

                               I.

   The rationale for reversing Smith’s conviction is straight-
forward. Smith was convicted of assault with a dangerous
weapon for attacking a fellow prisoner with a knife made out
of plastic and Styrofoam. The knife broke during the assault,
resulting in injuries requiring only “minor first aid.” The prin-
cipal defense at trial was that the plastic knife was not a “dan-
gerous weapon” because it was incapable, as used, of causing
death or serious bodily injury.

  The trial court gave the following jury instruction:

      The defendant is charged in Count Two of the
    indictment with assault with a dangerous weapon, in
    violation of Section 113(a)(3) of Title 18 of the
    United States Code.

       In order for the defendant to be found guilty of
    that charge, the Government must prove each of the
    following elements beyond a reasonable doubt: First,
    the defendant intentionally struck or wounded
    George Jeffries; Second, the defendant acted with
    the specific intent to do bodily harm to George Jef-
    fries; and Third, the defendant used a prison-made
    knife.

       A prison-made knife is a dangerous weapon if it
    is used in a way that is capable of causing death or
    serious injury.
3264                   UNITED STATES v. SMITH
(emphasis added).1

   Smith objected to the instruction because it did not require
the jury to find him guilty of the offense beyond a reasonable
doubt. Indeed, the three elements, as enumerated in the
instruction, do not even include the term “dangerous weap-
on,” even though use of such an instrument is an element of
the offense. See 18 U.S.C. § 113(a)(3). Furthermore, it is
unclear how the jurors used the last statement of the instruc-
tion, if at all, in their deliberations. They could have inter-
preted the statement as a legal conclusion—that this prison-
made knife was a dangerous weapon—which would have
completely usurped the jury’s role as fact-finder regarding the
principal element for which Smith mounted a defense. United
States v. Riggins, 40 F.3d 1055, 1057 (9th Cir. 1994).

   Moreover, even if the jury did not interpret it as a statement
of fact, the instruction does not require the jury to find beyond
a reasonable doubt that the plastic and Styrofoam knife was
capable of causing death or serious bodily injury. In fact, the
instruction specifically listed three elements that the jury was
required to find beyond a reasonable doubt, and the fact that
Smith used a “dangerous weapon” is omitted from that list.
Thus, the last statement in the instruction could have been
interpreted to be not an element of the crime, but instead a
statement merely intended to clarify an element of the offense
without requiring strict adherence to the beyond-a-reasonable-
doubt standard.

   Smith proposed an alternative instruction, requiring that the
jury find, as the third element, that he “used a dangerous
weapon,” and that a dangerous weapon is “an object . . . used
in a way that is capable of causing death or serious bodily
  1
   This mirrors Ninth Circuit Model Criminal Jury Instruction 8.5. For
reasons explained herein, the model instruction is insufficient and should
be abandoned in favor of an instruction similar to that used in other cir-
cuits.
                     UNITED STATES v. SMITH                   3265
injury.” Thus, he suggested that the court replace “prison-
made knife” with “dangerous weapon” at both places the term
appeared in the instruction. Although it would have been a
minor textual change, the effect would have been significant,
as it would have avoided the insufficiencies discussed above,
and it would have incorporated the terms of the offense with
which Smith was charged: assault with a dangerous weapon.

                                II.

   Our recent en banc decision in Medley v. Runnels strongly
suggests that Smith’s conviction should not be upheld. 506
F.3d 857 (9th Cir. 2007) (en banc). Medley was convicted in
state court of murder and received a twenty-year enhancement
for discharge of a firearm during commission of a felony. Id.
at 860. At trial, Medley argued that a flare gun did not qualify
as a firearm. Id. Under California Penal Code § 12001(b), a
firearm is defined as “any device designed to be used as a
weapon, from which is expelled through a barrel, a projectile
by the force of any explosion, or other form of combustion.”
The judge was satisfied that a flare gun fell under this defini-
tion, and instructed the jury that “[a] flare gun is a firearm.”
Id. Medley did not challenge this instruction at trial, but in
subsequent habeas petitions, argued that it violated his due
process rights. Id. The question before the en banc panel was:
“Did the trial judge’s instruction that ‘[a] flare gun is a fire-
arm’ relieve the State of the burden of proof . . . on the critical
question of whether Medley’s flare gun was designed to be
used as a weapon?” Id. at 864. We stated:

    By instructing the jury that a flare gun is a firearm,
    the court did not permit the jury to make the factual
    determination as to whether the object used by Med-
    ley was designed to be used as a weapon and expels
    a projectile through a barrel by the fore of an explo-
    sion.

Id. The error was not harmless because we could not “con-
clude that the jury would have convicted Medley of use of a
3266                 UNITED STATES v. SMITH
‘firearm’ ” had the judge properly instructed the jury on each
element of the offense. Id. at 867. We ultimately held:

    Because “designed to be used as a weapon” is an ele-
    ment of the offense and an issue of fact, the trial
    court’s direction to the jury that a flare gun is a fire-
    arm was constitutional error. This instruction took a
    critical issue of fact away from the jury in violation
    of clearly established constitutional law. Accord-
    ingly, Medley’s enhancement . . . must be vacated.

Id. (internal citations omitted).

   Medley should control the outcome in this case. In the
majority’s view, this case can be distinguished because “the
district court never took such a critical issue away from the
jury’s determination because the district court never
instructed the jury that Smith’s prison-made knife was a dan-
gerous weapon.” Maj. Op. at 3256. Although the error here
may not have been as egregious as the flawed instruction
given in Medley, the effect was the same — the prosecution’s
burden of proof was blurred. Here, whether Smith “used a
dangerous weapon” is an element of the offense and an issue
of fact. Just as the trial court in Medley committed constitu-
tional error by instructing the jury that a flare-gun is a firearm,
the trial court here erred by obscuring the burden of proof on
whether a prison-made knife is a “dangerous weapon.” The
trial court’s direction was fatally flawed because it impeded
the jury’s ability to ascertain for itself whether this prison-
made knife was, indeed, a “dangerous weapon.” Medley
makes clear that such an instruction is a reversible error
because it relieved the State of its burden of proof on an
essential element of the crime. 506 F.3d at 867.

                               III.

   Our holding in United States v. Brooksby, 668 F.2d 1102
(9th Cir. 1982), also counsels us to reverse Smith’s convic-
                     UNITED STATES v. SMITH                    3267
tion. In Brooksby, the trial court omitted “willfulness” from a
jury instruction regarding an offense of which “willfulness”
was an element. Id. at 1104. Instead, the court read the indict-
ment, the statute, and two separate instructions regarding will-
fulness. Id. at 1105. We determined that an instruction that
omits a key element of the offense cannot be cured merely by
using a patch-work approach. Id. We held that while “the
court correctly stated the law by reading the indictment and
the statute and defining the term ‘willfully’ . . . [it] incorrectly
listed only three of the elements that would be necessary to
be proven beyond a reasonable doubt in order to convict the
defendant.” Id.

   Moreover, in Brooksby, as here, the defendant objected to
the instruction as given and proposed an additional instruction
to cure the deficiency in the court’s instruction. Id. at 1103-
04. In Smith’s case the court did not even instruct the jury that
the government shouldered the burden of proving beyond a
reasonable doubt a key element of the offense (i.e., that Smith
used a dangerous weapon)—an instruction that the court did
give in Brooksby. Thus, if anything, the error in Smith’s case
is more significant than that in Brooksby.

   The majority concedes that the instruction was not ideal,
but it argues that the instruction as a whole was not mislead-
ing, citing our holding in United States v. Frega, 179 F.3d
793, 806 n.16 (9th Cir. 1999). I disagree. While the instruc-
tion need not be “artful,” it must ensure that the government
proved every element to a unanimous jury beyond a reason-
able doubt, and it must be held invalid if there is “a reason-
able likelihood that the jury . . . applied the . . . instruction in
a way that violates the Constitution.” Estelle v. McGuire, 502
U.S. 62, 67 (1991) (internal quotations omitted). For the rea-
sons explained heretofore, there is at least a reasonable likeli-
hood that the jury applied the instruction improperly,
especially when we consider that “dangerous weapon” does
not appear anywhere in the instruction as an element of the
crime.
3268                UNITED STATES v. SMITH
   The majority’s argument that there is a “close connection”
between the last statement in the instruction and the third ele-
ment of the offense is also unavailing. Although the two state-
ments are related, as already explained, the context in which
they are used easily distinguishes them: the former requires a
finding beyond a reasonable doubt while the latter appears to
require something less (perhaps even no finding at all). There-
fore, the majority’s assertion that the jury would have had to
interpret the last statement as “mere surplusage” is incorrect.

   Similarly, the majority’s argument that the court’s prelimi-
nary statement to the jury that the charge is “assault with a
dangerous weapon” does not cure the instruction. While it
stated that Smith was charged with “assault with a dangerous
weapon, in violation of Section 113(a)(3),” there is no further
mention of the statute or its requirements in the instruction,
and it cannot be true that merely reciting the charge is suffi-
cient for instructing the jury on what elements must be proven
beyond a reasonable doubt.

   Additionally, it is unreasonable to conclude that the instruc-
tion was harmless. See Medley, 506 F.3d at 867 (instruction
that takes away “critical issue of fact away from the jury” is
reversible error). Smith’s primary defense was that the plastic
and Styrofoam knife was incapable of causing serious bodily
harm, and that, therefore, it was not a “dangerous weapon.”
Indeed, at trial, each side offered substantial testimony regard-
ing that specific issue, and on appeal, other than pointing to
the erroneous jury instruction, Smith only challenges his con-
viction on the ground that the evidence was insufficient to
prove he used a “dangerous weapon.” Although the majority
is correct that jury instructions are to be considered as a
whole, “they must also be considered in context and as part
of the whole trial.” Brooksby, 668 F.2d at 1105 (quoting
United States v. Elksnis, 528 F.2d 236, 238 (9th Cir. 1975)).
Thus, as was the case in Brooksby, because the defendant’s
primary defense concerned an element of the crime that was
                    UNITED STATES v. SMITH                 3269
not sufficiently addressed in the jury instruction, error con-
cerning that instruction cannot be deemed harmless.

                              IV.

   For the foregoing reasons, I do not believe that we can con-
clude that the flawed instruction in the instant case was
“harmless” beyond a reasonable doubt or that there is no “rea-
sonable likelihood that the jury applied the challenged instruc-
tion in a way that violates the Constitution.” Estelle, 541 U.S.
at 72, 437 (2004). Accordingly, I respectfully dissent. I would
also expressly disapprove of the continued use of Model
Criminal Jury Instruction 8.5 and adopt an instruction consis-
tent with those used in other circuits.